Title: To James Madison from William Willis, 20 October 1802
From: Willis, William
To: Madison, James


					
						Respected Sir
						Barcelona October 20th. 1802
					
					I herewith Enclose you another Blank Conterfeit Register and Mediteranean Pass No. 2.  I have not yet been able to find any thing more respecting the Plate of the Register Seals &c.
					My Vice Consul Mr. Stirling having disobey’d my orders in this investigation I shall dismiss him tomorrow.  Had he acted as I orderd him the other Plate if in this Place would probably have been found.  I have not yet been able to find any thing of Lewis. But suspect that My Vice Consul has furnishd him with the Means of escaping.  I shall in a few days Write you the result of Bakers interogations.  He remains Hitherto Obstinate and will not answer to any one of the questions that have been ask’d him.
					The Enterprise United States Schooner is Expected here Every hour, bound down the Straights With a Convoy.
					The King Sets off tomorrow for Figures and will Return here in two days.  I shall in a post or two Write you something more Particular & am Sir With Respectfull Esteem Yr Hble Sert.
					
						Willm. Willis
					
				 
					Enclosure
					
						
							Copy
							Dear Sir
							Algiers the 2d. of October 1802.
						

						In answer to your Letter of the 30th. of July I wrote you by three different Conveyance.  You have heard that Bonapart Letter and Ambassador threow the great Shark on to his beam Ends but he is recovering part from the freight.  He ask me Seriously where is the Vessel from the U.S. with Stores.  He and his Aids has heared of the appointment of Mr. Cathcart to Supercede me.  To this they have made Strong Objections as Mr. C. being an obnoxious Character with them, and from every appearance on this Subject they will not Receive him.  The Conciderate as an affair to irritate, but I observe that their objections is not known to the Govt. of the U. States, & that Mr. Cathcart is innocent of One of their Objections.  From the 10th. to the 24th. ultimo Tripoli Corsairs has brought into this Port 3. Swede Brigs, Crews 29. Men.  Those 16. days 4. Portugee Ships has been Cruising of this Port but all the Jackalls is in Port.
						It again look squally on Spanish affairs.  The Dey Demands Money an a Ship of war to go to the Levant for to bring his Stores from the Eastern City.  A British fleet is Expected here.  I think all will be arranged by the Potent & his friend John Bull.  Will you please to forward a Copy of this Letter to the Secretary of State & to Mr. Cathcart.  I shall be glad to hear from you by all convenent Conveyance.  Your sincerely 
						
							(Sigd.) OBrien
						
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
